Exhibit 12 LEXINGTON REALTY AND TRUST and Consolidated Subsidiaries For the years ended December 31, ($000’s) RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED DIVIDENDS Earnings Loss before benefit (provision) for income taxes, noncontrolling interest, equity in earnings (losses) of non-consolidated entities, gains on sale-affiliates and discontinued operations $ ) $ ) $ ) $ ) $ ) Interest expense Amortization expense — debt cost Cash received from joint ventures Total $ Fixed charges: Interest expense $ Amortization expense — debt cost Capitalized interest expense Preferred stock dividends Total $ Ratio N/A N/A N/A N/A N/A - Ratio is less than 1.0, deficit of $44,992, $12,955, $67,414 and $10,478 exists at December 31, 2010, 2009, 2007 and 2006, respectively.
